RIPPLE, Circuit Judge,
dissenting.
In my view, removal of this action was permissible under the civil rights removal statute, 28 U.S.C. § 1443(2).
1.
The court, although acknowledging that this court1 and others2 have permitted the removal of state cases that have threatened the implementation of a remedy in a civil rights action, holds that this authority cannot extend to the consent decree here because it did not explicitly order the school district to levy the taxes at issue. Indeed, the court notes that, had the district court explicitly required that the taxes be levied, our case law would permit removal under the statute. Thus, in the panel majority’s view, only when a defendant is compelled to take the specific action of which the state plaintiffs complain can the defendant be said to have been “affirmatively executing duties” under the civil rights law.
Although the panel’s holding is clear, it is not clear why the court reads such a requirement into the civil rights removal statute. The eases cited by the panel in support of its holding hardly exhibit the same rigidity as today’s holding. Indeed, many of the cases, including Bums, make no mention of such a requirement. The case law, meager as it is, demonstrates, at most, that the relationship between the district court’s order and the action taken by the defendant can become so attenuated that it cannot be said that the defendant’s activity is motivated primarily by its obligation to comply with the consent decree.
The case law, therefore, reflects a far more realistic understanding of the role of an equitable decree in a civil rights matter. Fashioning such a decree is one of the most difficult tasks that a district court must perform. It requires the court to shape a remedy that will correct the federal injury and, in all other respects, leave the local community alone to handle its own affairs without the interference of federal authority. See Milliken v. Bradley, 433 U.S. 267, 280-81, 97 S.Ct. 2749, 2757-58, 53 L.Ed.2d 745 (1977). The achievement of these dual goals requires that the district court navigate in a narrow channel, and often the best pilot for this journey is the defendant state official, who knows the channel better than anyone. Although the district court must set out clearly the objective of the federal remedy, the local *905official often must be given, as a matter of prudence and respect, a range of permissible options by which to achieve that goal.
Such flexibility as to means is often the most effective way by which a federal judicial officer can achieve the necessary federal objective, while assuring that those subject to or affected by the decree live otherwise undisturbed. Today, however, the court holds that, when a federal officer acts with restraint and concern for the local community, the order cannot be protected when others commence state litigation to thwart the exercise of the federal decree. The federal court is powerless when a third party attempts to deprive the federal defendant of the options the federal court intended it to have. Paradoxically, then, the federal order that is most effective and, at the same time, most restrained and most respectful of the limits of federal authority loses the protection of the federal court.
The hardship placed on district courts by this incongruous reading of the civil rights removal statute is illustrated graphically upon examination of the Second Interim order at issue in this case. A detailed document that no doubt embodies a great deal of effort by not only the judge but also the parties to the litigation, the order covers in detail the issue of the funding of the remedy. As the panel majority suggests, the district court no doubt wanted to assure itself that the school district had the legal authority to raise the necessary funding for the contemplated remedial programs. A reading of the order also makes clear that another motivation was no doubt operative in the decision to detail the permissible financial arrangements for implementation of the consent decree: assurance that the necessary funding to implement the agreed remedy was available. Indeed, a detailed delineation of the permissible and possible funding options is a key component in the formulation of a consent decree. Plaintiffs need to know that the substantive terms of the decree can be performed; defendants need sufficient flexibility to ensure that they can fulfill all of their responsibilities of governance. There are few areas in which the preservation of local options is more important to the accomplishment of the federal purpose. The panel majority never explains why the preservation of such local options ought to cause the loss of the federal protection afforded by the removal statute.
2.
The majority’s alternate ground for holding that the civil rights removal statute cannot be invoked is more far-reaching. The panel holds that, because the judgment of the district court is also a consent decree, its terms cannot be protected by the federal removal statute. Its sole authority for this extraordinary proposition is the statement in Firefighters Local No. 93, Int’l Ass’n of Firefighters v. City of Cleveland, 478 U.S. 501, 522, 106 S.Ct. 3063, 3075, 92 L.Ed.2d 405 (1986), that “it is the agreement of the parties, rather than the force of law upon which the complaint was originally based, that creates the obligations embodied in a consent decree.” From this statement, which I respectfully submit is not read in context,3 the panel reasons that the terms of a consent decree are not worthy of protection because its terms are not carrying out a duty “under federal law providing for equal civil rights” but merely fulfilling obligations that the parties have undertaken.
As the majority correctly notes, consent decrees have been recognized as having a dual character. They possess some of the attributes of a judicial decree and some of the attributes of a contract. As the Court noted in Firefighters, this dual nature has required that the courts treat such decrees differently for different purposes. Id. at 519, 106 S.Ct. at 3073. The issue, then, is not whether we ought to label the decree a “judgment” or a “decree,” but whether we ought to say that a state defendant’s obedience to the decree is “derived from any law providing for equal rights.”
This suit was brought under 42 U.S.C. §§ 1981, 1983 and the Fourteenth Amend*906ment to the Constitution of the United States. These provisions certainly provide for equal rights within the meaning of the statute. The consent decree here was entered before the matter of liability had been formally adjudicated, but certainly was entered to address a colorable violation of the Constitution. “Like any other judicial decree, this one was entitled to respect....” Balark v. City of Chicago, 81 F.3d 658, 662 (7th Cir.1996), petition for cert. filed, 65 U.S.L.W. 3110 (July 31, 1996) (No. 96-167). Obedience to its terms was, as the court recently stressed in Kindred v. Duckworth, 9 F.3d 638, 641 (7th Cir.1993), “enforceable as a judicial decree that is subject to the rules generally applicable to other judgments and decrees.” See also Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 378, 112 S.Ct. 748, 757, 116 L.Ed.2d 867 (1992). In making the decision to approve the decree, the district court was obliged to determine that the decree was reasonably calculated to remedy a condition that offends the Constitution, id. at 389, 112 S.Ct. at 762, and the record, as well as the decree itself, certainly supports the conclusion that the district court fulfilled its responsibilities in that regard. Until it was modified by the district court, see id. at 383-93, 112 S.Ct. at 759-65, the defendant owed it obedience as the order of a federal court enforcing the constitutional mandate of equal protection of the laws. In undertaking that duty of obedience, the defendant was entitled to the protection of the federal court from those who would deflect it from that obligation.
3.
In my view, today’s decision could have very far-reaching implications on the capacity of the district courts of this circuit to manage effectively institutional civil rights litigation. The consent decree, often forged with the cooperation of both parties, has proven to be an effective tool in the resolution of such cases. Party cooperation and assent is crucial. After today’s decision, litigants will understandably be far less inclined to rely on such a device, despite its advantages in circumscribing disruption to the local community. Likewise, in formulating an equitable decree in such cases, district courts will be less inclined to afford defendant state officials, no matter how cooperative they may be, options in the manner of compliance. Consequently, federal judges will find themselves called upon more and more to micromanage the administration of equitable decrees and to intrude more significantly into matters of local concern. If this state of affairs were the unhappy consequence of a congressional mandate, however unintended, we would have to live with the consequences. But there is no evidence that Congress intended such a situation. The statute in question permits the removal of the action and its adjudication by the court. Accordingly, I respectfully dissent.

. See Burns v. Board of School Comm’rs, 437 F.2d 1143 (7th Cir.1971), aff'g, 302 F.Supp. 309 (S.D.Ind.1969).


. See, e.g., Bohlander v. Independent Sch. Dist. No. One, 420 F.2d 693, 694 (10th Cir.1969); Voinovich v. Cleveland Bd. of Educ., 539 F.Supp. 1100, 1101-02 (N.D.Ohio 1982); Buffalo Teachers Fed'n v. Board of Educ. of City of Buffalo, 477 F.Supp. 691, 693-94 (W.D.N.Y.1979).


. In Firefighters, the Court was asked to determine whether a consent decree entered in a Title VII action could go beyond the specific terms of the statute. The Court answered that question affirmatively and made the statement upon which the majority relies in that context.